                    Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 1 of 11
Pro Se l (Rev. 09/16) Complaint for a Civil Case



                                         Ul\TITED STATES DISTRICT      COURT
                                                                ••..-.·t ~:·                              '::-·/i;     ~
                                                                                                          ...   i,

                                                                                          for the                          ,_•




                                                                                District of Massachusett.s


                                                                                               )      Case No.
                                                                                               )
                                                       \!' r,v·,; 'liu .
                                                                      ./'r,
                                                                         ~1..                  )
                                                                                                                       {lo be filled in by the Clerk's Office)


                              Plaintiff(s}                                                     )
(Write the full name of each plaintiff who is filing I his complaint.
If the names of all the plaintiffs cannot fit in the space above,
                                                                                               )      Jury Trial:    (check one) - ~ Yes           0No
please write "see attached" in the space and aliach an addiiional                              )                                        ',
page ·with the full ist a/names.)                                                              )
           ' [                     -v-
                                                                                               )

                            ~~~
                                                                                               )
                 ~e -           " +-~-~--                                                ,,1   )


 /i/1              \J      r It
v' ec;;ao) .,&, ,r'.'W l :e1.e. 1.,,, f!G@Jk pq;;stf
                                               I   \         ';.           '    ,
                                                                                                                                                                    :-.J
                                        . '                                                    '\.,
                              Defendant(s)
                                                                                                                                                       c::        . c:::t
                                                                                                                                                                    <.O
                                                                                                                                                                                      z
                                                                                               )                                                  S?:?.n                              C)
(Write the full name of each defendant who is being sued. If the                                                                                  en·               '"-               r-
                                                                                               )                                                  -10               ;i:::,,
names of all the defendants cannot fit in the space above, please                                                                                 ;:i::,-
                                                                                                                                                  --en              z                 m
write "see attached" in the space and attach an additianalpage                                                                                                                        ;o-r:i
                                                                                               )                                                  C")-4
                                                                                                                                                  -1:;p
                                                                                                                                                                    I',.) .
                                                                                                                                                                                      :;,r.::i=
with the fit!/ list a/names.)                                                                                                                                       co                cnrn
                                                                                                                                                  c..--:,(S
                                                                                                                                                  -i,-::i.                            00
                                                                                    . AJV\ENbEIJ                                                                    "'O
                                                                                                                                                                     z
                                                          COIVUP'LARNT' FOR A CIVKL CASE
                                                                                                                                                  EC~
                                                                                                                                                  >O
                                                                                                                                                  ~-~
                                                                                                                                                  . .·33
                                                                                                                                                                    -..
                                                                                                                                                                     N
                                                                                                                                                                     w
                                                                                                                                                                              ;
                                                                                                                                                                                      ,l
                                                                                                                                                                                      -n
                                                                                                                                                                                      (."')
                                                                                                                                                                                      :m

r
,.,        The Parties to This Complaint
         · A..          The Ptail'llti:ff(s}

                        Provide the information below for each plaintiff named in the complaint. Ai1ach additionai pages if
                        needed.
                                  Name
                                  Street Address

                                  City and County                                                                                            //    ,     !    I        (' (.11/,'V.li y
                                                                                                                                             t)t15,r,;;/
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address


           B.           Time Defendanu(s)

                        Provide the information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency, an organization, or a corporation. For an individual defendant,
                        include the person's job or title (ifkna:<"1). Attach additional pages if needed.




                                                                                                                                                                                  Page l   ,,r   5
--   -   - -         - -   -   --- -   -                                                      - -     ---               -           -   -   ----
               i
               i
                                                                                                                                                                  I
-q\                                                                                                                                                                I
               I
                                                                                                                                                                   i
~~                                                                                                                                                  t-;:
                                                                                                                                                   -'         I
                                                                                                                                                                   :
                                                                                                                                                                   l
                                                                                                                                                                   '
                                                                                                                                                                       I
               :
                                                                                                                                                                       !
                                                                                                                                                                       I
               I
                                                                                 ~f      r,~t~ t-" 1 cf        ;J   O       (ii                                        I
                                                                                                                                                                       I
               '                                                                                                                                                        :
                                                                                                                                                                       'I
                                                                                         N!JU'VJ!)            ?/vi-OJ::)    q,                                          '
                                                                                                                                                                       :
                                                                                    ,, -'Tf17Jiot; r>JJ'f_l.                                                           I
                                                                                                                            ~t                                         I
                                                                                                                                                                       I
                                                                                                                                                                       I
               '
                                                                                                                                                                  . I
                                                                                                                                                                       I
               '                                                                           YJ)loJ             '?)1?w        (b                                          II
                                                                                                                                                                        I
                                                                                                                                                                        I
                                                                                                                                                                       I
                                                                                                                            '
                                                                                 bsfles             ~fd-1 112: 13           ,6 .                                           I
                                                                                                                                                                           i
                                                                                                                                                                        l
                                                                                                                                                                           '
                                                                         --OJ)J\~~ ,..   s;;uy-aQ           "-' Jrtl   vV   \'-                         -_/
                                                                                                                                                                           I
                                                                         ?Ja     ~10 UlJ~           owJi(I ~ n3
                                                                                                                                                    "~                     I
                                                                                                                            ~                                              I
               i                                                                                                                                                           II
                                                                              IV!flJ} -y;(\ ~r\1~ ~                                                                         !
                                                                                                                                                                            I
                                                                                                                                '                                           I
                                                                                                                                                                            I
                                                                          ·1 •w           7'l! ll"0) 5       ~=F1cl 0                                                       I
                                                                                                                                                                           I
                                           w~. 9rlJtx/Jc1:;7o/soH I o_j.J ir;;J d'i-J_ (E                                                                                      II
                                                     I                                                                                                                         I
                                             7,;.f-J cJ. ~ of! I?;j'JIIA1 9              stra s(\    ~ ?Y) ~ 1Js       vv i.                                                   i
                                                                                                                                                                               I
                                                                                                                            -~                                                  I'
                                            ~rvs.        "\A,f;}+   s    J<J"J                      SJ~NfJ'OJ-                                                                  I
                                                                                                                                                                                I
                                                                    "s           1f/ 10'JH                                                                                      I
                                                                                                                                                                                I
                                                                                                                                                                                I
                                       : 5+ 1AYJ,Pv1:J;f cJ (]                                                                                                                  I
                                                          "                                                                                                                     I
               '                                                                                                                                    C
               ;
                   Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 2 of 11
               -   I-   ---   -   -   -   --
       ~                                                                                                            I
    -~--v-0-,--~------------'-'-------=--':
       :;
        ll .                                                                                               (. . .
--~------------~-------!J------\....__,,-t----
                                                                                                     ...   _r') \
                                                                                                           ' ,_.;, - ,
                                                                                                                     II
                                                                                                                     :
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     l
                                                                                                                     I
                                                                                                                         I
I
                                                                                                                         I
                               n~l-,l~/~9---h~~~w~~-N~.~~va~~~
/ , - - - ~ - - - - - ~0-Po_z___
                                                                                                                     I
                                      51,,20                                   ~~<.
                                                    1 ff/"f1.11p1?,f 1JyY        rm       d+~s-·•>-------- i
1                                                         1
                                                                                                                         I
1                           Jq 1vl1(;:JJ r,H :J.J(7f.1 yv     -;p_, /I n w oS kfl\t M J (Nl"O"f ?                        I
                                                                                                               !
1---------'d-fl--,-,J....,.,.J~~-UU___,./f..,_.,fJ..-c-Jo-11Q-~-h-b_f_ _ _ _5~sa-Jt--f'J)~1-d'd'-Ji~.$-11-----           I
                                                                                                                         I
                                                                                                                         I
                                                                                                                         :
                                                                                                                             I
                                                                                                                         I   I
                                                                                                           C
                              Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 3 of 11
             7) 12.. a       s   r:J $    11:J   5 5 Y}
      kr~:J Y,,-J5a~                -~   /llfJWfJS '
              , /\U Q        Uo/ffYj am cJ      bb£
                         1
             r;t,12-0        4+~:11?55VW                   0~2 p,w0 4~s
                                            1
      ·ii+fY~J x-d~ 'J-/ff: pr "df/,--.11~~-o~---,.------t+ rvnzr:;-rJWV t ., :;
              iJA_U(j U(/)'jfl/0111-;J bb(                S5Jiffy,J -1~Q>:x;s-
.------d-7/-q,,-,~~'?~~ti·~-              OW
                                         fl/ j1 f\;)                    d mt?
                                                                    =--=---=-=--------',
             Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 4 of 11
                Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 5 of 11



10
                  ., 'e   J~~avvt±: t///4 .,                  Cf
                      i:;tvU,e,,

                      f('e_J-jJJress                                                                                                                '
                                                                                                                                               ({ (/e'_:,

,------'---~~----ii-c :fy (/Jvtt-· - .-~ TJ                                              -- -,,_ . . ,· -.        t , _ · , - drJ I ~         , --
:-------jr--SML--cvwf-"--=--_2..c-1f21--__- -
;----Jel-ephDNe,                                         $)/_/;y_Jec                      6    l       /['.-\)    .,,    -   -   -                                 !




:---i              ~J.~f-- do~.                                          D_----;:-------:::;:;--~----:----
                                                                   .L..:::::....1




                  Li/_ce;vv,. (_,;
:----1--         Sr:fr.e-el-- eeJJtes 5'
,---~----__,c,,,~t_fr_           Ct7lJ.uf-y
                                     __=.,t'Nl'l--'-'-"-'J                               ~ -,,,.__,, v•r,,v        ;    /V' ' ~ - ' ' - ' - - / \       1,v:wv I

                      -lt,t-ff                ~              -z ;-
·-------llf-llf->'-'~'~e      µzi_/JL(                       1(/t)~j l('                  19 t L , d '-'                 v       -

  ,r -,.
,-~~
                                                                                      ha,vL Jc  -(;; afV /11)
                                                                                        3 er~Revo~+,b bf'!'ve_
                                                                                         S~uJlrlfe )J. ~)Jle sex Cc1vv1y
                                                                                                                   1
                                                                                        Altt~Sac?w~uffg I O?..t</5
---»--=±ffie/941ve                                                                         6_-/ 7 - 72l-- 'Z_ooo


\_______ _, _,__,.~"-"~                                                                Rvb u-f                   pt1thJV1 owd0
              S. fr1,-e, r- MrJ re 55                                                   316/    R-wo Iv f/ tin /Jli r ,~..
._ _ _ _,.___c_,_~1'fy__a,1_LJ 6?V~ +y                                                    5;fue; 11/fe , A ,)J/e sex. :-Ltt7J-vfy
-----1--~~tf_~                                                -Z {f>                    Ad,rA 5$     c,_   c ku Je           ifs , 0?!1/5
- - - - - - - 1 - -e I e_p/:1 o/iJe                           /Vv//1,          be;:           £I 7 - ?2-6 -- 200                          '


I1l.))- - - i ~ - - - - - - - - - - - - - - - A - - - ! 1 - t - -
    ,c
                           Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 6 of 11
Pro Se I (Rev. 09/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000. is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is tj('basis for federal court jurisdiction? (check all that apply)
                  ~Federal question                                D Diversity ofcitizenship
           Fill out the paragraphs in this section that apply to this case.

           A.        If the Basis for Jurisdiction ls a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case. /       .5 f   A/J1 e,td/JA ett f    (te-er/0sM. o ,P s-ftt'e,lt /4 i'v; I    r,y k f5 ~ rp t!u1/.
                           /led-a /,'a:f-r'a-,,,, fo ';1 o./ie/s f 111L A. fl. eI,,_ l,idr>,,,,_                lt1Wsu ;f                   cO"' r!ucjl,
                                     o.-lso a3 a, /VS f f?arifN,e/25 Hett Ifi _~ f?-e_                  _c      fly's f,et,tt J:Nc.
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship                                lJ ;/ [      p rrtJVI~V
                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                 , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                 , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                                 , is a citizen of
                                                                      --------~-------
                                           the State of (name)                                                0 r is a citizen of
                                            (foreign nation)


                                                                                                                              Page 3 of 5
                          Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 7 of 11
Pro Se I (Rev. 09/16) Complaint for a Civil Case




                                b.          If the defendant is a corporation
                                            The defendant, (name)                                                 , is incorporated under
                                                                      -------------
                                            the laws of the State of (name)                                                 ' and has its
                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)

                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant)

                     3.         The Amount in Controversy

                                  The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more t~an $75,000, not counti~g interest and costs of court, because (:xplain)i .     }                 J,   .   L
                                 Rd10a.ch V(, -\-o ch+-~ of' .J\re 2011 1{r-ov3A ft'ilJel,ftJ/plan11tt1 r-er1remenr-
                                 z_oi.f.51 I 05 f tJ~>/o.Y1>1v'Ct I ,r1c,,tea. 5e5 I '7-e11-elt 'f!.> CVLd rer/)re,vtti.eei f
                                   ate___       we,// ,'~           12Jv__r,5.s    o~      ·$ 75~oao,
m.         Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional·pages if needed.                       ~          ~


              c;ee         o..+fo..v~/4.BYltr ~, ' 1 5/a-kV11evi                      r 6f          C/e,_;,,.,.    1
                                                                                                                  I -t   c:;,-,i~               ei~
                                            .          \ Cor1>oruA-1~ 5 i +le freey1~f/vvt,                        r.vtLAn"4e,I/Ath~ o'f 1-fvm(Mr,.
              {{ l\ r. ) L I I   -yrv{,. r                                                 (                       '                 '
                 Vlttt,tUlblLT7 ~ - ({ · d ll't                         s +f:JVvif'OnMetit ~~ ,0-t t-t 5 G,1 eyct\J\-ct,: , 1-.
                                                        Co-rv,.vt-:tt~e. "1'\e :XS,        fr> ,ce tiiJ fec,,vri' y- 1t1ves+19ava
N.        Relief
                                                          Ct/ { J1 t--ei+I '( ~o/-e,J /re5ftJr,S/J (C r/-w- 41., y P'r-1'tig ·
          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.


             Tt; )e_dec,J.J lv jvry All /6s-! Wtyts/a11nv~I ;';,1c(e4,ff5/
                                                                      I

             h sl j ai eIi fs /o -s r/ refr'rt ,,,,en f I refro (J.,c}r vt-- f? d k                                                         (J.



             0
                 ~ ,p,n'!Jj ~ µ -zo If ft rtitJf 1-- f !ttt1ned r cfieJ;,,_:f
              ·;;11 2o'-/S q,+ tr:J~ 65,                                     f'f L-\~
                           Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 8 of 11




   C                                             -· ----.-s+t{i~JI_                                        () ~            I   a     'm
---IG}_W_u_o~3-h]f,-{i r;n~N,,, c                                                            c vNpf()1Jerc                     Jlo/j oh/rfl:i'--"-,_ __
               "J s <ktfe,me,,,, fs;                                                                                           .           /,, r 'f,'
-----H!iil~)-V~a lo,Jr'ms of Cacao!-<'v                                                                           ,                                    ci e.a' ·
------C~ 10i.sed                                       olosed            r.1V+e,rNa                '/1;'    e5+r CLfrttn_                               _ ,of\ \
- - - ~ ~ t_P-te fex-t {o_±erAt ;.t\J a+r·O?'.)                                                            tea so(![£.                                ~ +r,£ 7 !
                          '!\                                                                                                                         /;,~{IV'--!
                                                                                                                                                        ~\
                    ·I     .      X     r     Sfe.~                17e;n1Uf't,\ { sfrti-e-                  -fh.Cl f    M       V +er4f1Na'-'-:fr_~=----
                                            1 o+lev--. close                                                               atrJ:f/cch 0fl._:_ __
                                                                                                                                                1

                          ca.vtd                                 reft,{,t1'ves)-1-w()_s ; rJ
                               -rJJ         ,11\,½ htof l,,ec!;___L{/),f s" ,± a!J a.;;.;; f                     /!atNer; ~ - - -
                         -..__ti.f~Lf-£ t.tc~2ydefrr\.                              :J:11Jc.               AAy ~a Ii er WtLS
.. . .                            i..efrl'flc/1.(a.    e.d.   t   f\J   Zoo'Z.       I   (lt,.r)       j_    b~( ..i-      q    II       t)v(       :
.. .         .. .             :AJ CW-p /1 y~ JJk,, ;ft (IL e~ W5 (:wY >ef_f Je,~
                                  IJ')llll/Al
i-~---. · -:-·.·_· f-c0;sr_)_were ~r'ret/ Po, prefedfiLl . reA 5v'J'.Vz; :
'.. ~ . . ;~ ,; , kl{!_ /:.etcJ_ ClJYJLb [Ne) (J,s +- ye(JrS Cl sP 5'e,(v1 ce.
 ~       .' . . d1c #e_:_ .Jd.~2sc~_C~tJ )'~I-& G_· eneva I 5-t_£Y_w                                                  m                             1-a___.
~-------~-~-~~a&_~;o~~~~~ i                                                                        .
'.-         ce~o~f-v:L_(.f_Cff_rb to pcov~ &.cdeJ:it(A!_{)_[f__ .                               ~
:           ,be .~tDr!f~tN1~s O.·Yld c11,ree;, ru1tv-tl f?t'Srl- r1e5t1,1f--                        !
:      -~-11-,-/- · , -,fj_ ,            -1~               ari-) r/irfvr e •
[ .. 93-
      _rt;_1/ef/t!t/ ;)![1>Cfr._!jc"( o                                .           .'
    ·     M1vtv5 flea ({flare Yc;.3tuYk. J;,;c opel'a.te-s Th,,-e. Gu,.ffa.L,-AJJY" ,                                                                                   1

         fk_51-1_f.r)J. _G_ r ~o 1a. fr ln_~P- era.,fes Ato. 5(;ac~'!Jt11_£_ lttf)&,-L
         lfi12-ilil1_~u_Jee:.~M-g.iwges rfl e_ b lfCAf1~'
________G-w1.,p_!o~e~'i :              ..      ,
                                                                                       _.,____-I---'                                      4~~-;
_____·, .A1_G_fi=._-e_/4v1 l'OiA.1ttiv1~l -e(vlrGf5:                                                                                                .
      _Gu {£ rAt() ~~[-~ 0rl . ()Fl'a_
                               I. {                         e,. -~ ((/efa_                                                               UL         : . .. ,.. __
!.       d!lft-tJ "\ y ~a, Ie,,, t; ,v C~ m<1vt d? e,;:av fli.j) ;t:"sue                                                                 Jc, r ~?,fl)_ _ _
',-,/-.             l]e,-11 rN'll+coYI                /ftfew_~_1z:tv1N aY\d . f<- e,f biftNWJe                                       0

:·••~/         J~ er~                       (t?:7/~ blc 1-o r. fo (J_e_ i- Sec 1/Y,-, Je · ,~ rvY..~q..aJ__I[J_1._;-~
                         67;?.abe~K_                  !;ol)50tl_        a/'C,   C I !/A?re54                           altvrM             /Jl_-e(f;     #e          .
,--------JI-!Jr-.·ic_1fC!j1dA::_ h~~                                co          ;   e .       a    c( Sf°'"     ;rJ ;11\           re0c'Oe,t1,f 5 c'         Ned
                    __ _off-__o'(' -f\',yct(                       de.+ec4:-f1J14i-rc>_>1. of_ho te;.-v;jfq,' ~!te_;v,_ __ !1.                          -    · ·
                       Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 9 of 11
Pro Se l (Rev. 09/16) Complaint for a Civil Case




V,        Certifncatiolih and Cfosillllg

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions_have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements 'of Rule 11.

           A.         lFoir Parties Wfttlhimnt an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:             _____ j   o/L1 /I& ___
                                                               .      ~ - p: -I~
                      Signature of Plaintiff                       1~i")
                                                               ----~-- I             u _ v'(;~vti'-----...1
                                                                                           ---...--..-----·--..-·-·-·----·----·-·---·-------
                      Printed Name of Plaintiff                --- --... _s_tc. tofI ..... b.tY.~d.... .vlv.~1l!01
           B.         Ferr Attorneys

                      Date of signing:


                       Signature of Attorney
                       Printed Name of Attorney
                       Bar Number
                       Name of Law Firm
                       Street Address                          __________ _______           .,   .,             ------------------
                                                                                                      ...... -...


                       State and Zip Code
                                                               ------------··-·-··--·---·----·----
                       Telephone Number
                       E-mail Address




                                                                                                                                          Page 5 of 5
          ./        Case 1:18-cv-12159-ADB Document 9 Filed 01/28/19 Page 10 of 11
 _,,l·'




-·· ...
··· ~.:.




               ,·
        Case
      Case     . -cv-12159-ADB.Document
             1·1a·
           1:18-cv-12159-ADB     Document
                                    .   9 .1Filed
                                                . 01/28/19
                                             . Filed           Page
                                                     10/15/18Page 117ofof11
                                                                          7




 ---  \   c)
                                                   (hJ,.Ce(I,/.

                                                             ft,   '{gvr             •MS      ,'rkr14,WI_
               ~"' l           V-vrf      fi/'-' i/ t   A
                                                        Vlf'I/     ffe l/'C, l---               k
                                                                                    "'-ff fr'l ,~
DV\ ~~~~             A'\O'.Jhrs O¥d J-
                                 r


  +~f_             t'&vrfs           ,}-;u.c   l



                                                            ~tW-J. y            fJv~

                                                                  sJ.e~f JI~
                                                                     ,1,f,s/rt
